Title: To George Washington from Edmund Randolph, 31 July 1795
From: Randolph, Edmund
To: Washington, George


          Private.
         
          
            Sir
            Philadelphia July 31. 1795.
          
          The only letter, which I had the honor of receiving from you by the mail of yesterday, was one written on monday the 27th instant late in the evening. I mention this circumstance, solely because the first paragraph of it renders it possible, that some other had been sent to the Post-office for the same mail.
          Mr Woolcott, Colo. Pickering and myself agree in the draft of an answer, now enclosed. The first gentleman, however, doubted the propriety of answering all addresses. We thought that a distinction between them was impracticable—Mr Bradford could not be consulted; not being to be found.
          About three months ago, I asked Capt. Truxtun to give me a statement of the East India Trade. Until yesterday I did not receive it. As it is sensible, I take the liberty of inclosing it for your perusal.
          Mr Hammond has not, as yet, communicated any part of his late advices from England; but I expect them hourly. He has complained of the indignity, offered to him and the British consul, by the burning of the treaty before their doors. I have sent his representation for the opinion of the attorney-general. But I am convinced, that neither law nor expediency will support any governmental movement. Indeed in the conversation, which had with him, he was very calm, and appeared to concur in the impossibility of a public measure, in relation to the event.
          Mr Adet has been ill, ever since you left this city. So that I have not seen him, nor do I collect any of his opinions. He bolted into objections to the treaty so zealously, and retreated so suddenly, that I cannot help thinking, that he conceived, that he had in a degree committed his government.
          Mr Fitzsimmons told me the day before yesterday, that he would ascertain the temper of the merchants here, as to a step, similar to that of the chamber of commerce at New-York.
          I have heard nothing of Mr Rutledge, or from him, except what I have already had the honor of writing to you.
          
          I wait only for the mail of tomorrow, which will bring your sense upon My memorial, to give out, what you have resolved to do. This is previously necessary, as the one must square with the other. I have the honor to be sir with the most respectful and affectionate attachment yr mo. ob. serv.
          
            Edm: Randolph.
          
          
            P.S. 9 O’clock a.m.
            The Schuylkill has risen to the foot of the hill, on which the pump stands, as you descend to the middle ferry. The bridge and boat there are gone. I do not learn whether it be passable or not at any of the other ferries.
          
        